Case 1:20-cv-03850-RRM-VMS Document 13 Filed 08/27/20 Page 1 of 1 PageID #: 217


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


 ILKB, LLC,

                                      Plaintiff,            Civil Action No.: 1:20-cv-03850

        vs                                                  NOTICE OF APPEARANCE OF
                                                               MATTHEW P. GALLO
 CAMAC PARTNERS, LLC and KICKHOUSE
 FITNESS, LLC, JESSICA YARMEY, ERIC
 SHAHINIAN and DANIEL R. LANIER,

                                      Defendants.



        PLEASE TAKE NOTICE that Matthew P. Gallo of Gordon Rees Scully Mansukhani

 LLP enters an appearance on behalf of Plaintiff ILKB, LLC, and requests that all parties serve

 copies of all papers and pleadings, briefs, orders, correspondence and other papers.

 Dated: August 27, 2020




                                         GORDON REES SCULLY MANSUKHANI, LLP
                                         Attorneys for Plaintiff ILKB, LLC


                                        xcZ
                                         By: /s/ Matthew P. Gallo
                                                Matthew P. Gallo, Esq.

                                         One Battery Park Plaza, 28th Floor
                                         New York, NY 10004
                                         Tel: (973) 549-2500
                                         Fax: (973) 377-1911
                                         E-Mail: mgallo@grsm.com
